Name: Council Implementing Regulation (EU) NoÃ 804/2011 of 10Ã August 2011 implementing Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  technology and technical regulations;  international security
 Date Published: nan

 11.8.2011 EN Official Journal of the European Union L 206/19 COUNCIL IMPLEMENTING REGULATION (EU) No 804/2011 of 10 August 2011 implementing Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya and in accordance with Council Implementing Decision 2011/500/CFSP of 10 August 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (2), two additional entities should be included in the list of natural and legal persons, entities or bodies subject to restrictive measures set out in Annex III to Regulation (EU) No 204/2011, HAS ADOPTED THIS REGULATION: Article 1 The entities listed in the Annex to this Regulation shall be added to the list set out in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 1. (2) See page 53 of this Official Journal. ANNEX Entities referred to in Article 1 Name Identifying information Reasons Date of listing 1. Al-Sharara Oil Services Company (a.k.a.: Al Sharara, Al-shahara oil service company, Sharara Oil Service Company, Sharara, Al-Sharara al-Dhahabiya Oil Service Company) Al-Saqa District, Beside al-Saqa Mosque, Tripoli, Libya Tel: +218 21362 2163 Fax: +218 21362 2161 Entity acting on behalf of or at the direction of the Qadhafi Regime. 10.8.2011 2. Organisation for Development of Administrative Centres (ODAC) www.odac-libya.com Entity acting on behalf of or at the direction of the Qadhafi Regime and a potential source of funding for the regime. ODAC has facilitated thousands of government funded infrastructure projects. 10.8.2011